DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statements
2.	The information disclosure statements (IDS) submitted on 12/23/19 and 01/11/21 have been considered by the examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suga et al, WO 2010/004738, cited by applicant.
As to claim 1, Suga et al discloses, in figure 1,
a control circuit comprising:

a current controller (53) that
reduces an operating current for operating the transistor controller when a load connected via the source terminal of the field effect transistor is light; and
increases the operating current when the load is heavy.
As to claim 6, note that transistor controller 61 is a differential amplifier circuit that controls the voltage at the gate terminal of transistor 4 in accordance with the voltage difference between its drain and source terminals.
As to claim 7, this claim is rejected using the same analysis as set forth above with regard to claim 1.

4.	Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali, U.S. Patent No. 9,755,629.
As to claim 1, Ali discloses, in figure 2,
a control circuit comprising:
a transistor controller (21) that controls a voltage at a gate terminal of a field effect transistor (10) in accordance with a difference in voltage between a source terminal and a drain terminal of the field effect transistor connected so that a body diode is in a forward direction (the 
a current controller (the combination of circuit 22 together with PMOS transistor 27 and comparator 40) that
reduces an operating current (the "operating current" of Ali is being interpreted as the current flowing from the common drain terminal of transistors 24 and 27 into node 13 in figure 2) for operating the transistor controller when a load connected via the source terminal of the field effect transistor is light (note column 12, line 42 through column 13, line 42 of Ali which describes how current sensing circuit 30 and comparator 40 determined if the current flowing through transistor 10 is greater than or less than a reference current Iref, i.e., whether the current flowing through transistor 10 is relatively large, thereby indicating a heavy load or, alternatively, if the current flowing through transistor 10 is relatively small, thereby indicating a light load); and
increases the operating current when the load is heavy (again note column 12, line 42 through column 13, line 42 of Ali which describes how current sensing circuit 30 and comparator 40 determined if the current flowing through transistor 10 is greater than or less than a reference current Iref, i.e., whether the current flowing through transistor 10 is relatively large, thereby indicating a heavy load or, alternatively, if the current flowing through transistor 10 is relatively small, thereby indicating a light load).
As to claim 2, note that the current controller of Ali will inherently increase or reduce the operating current in figure 2 of Ali (as noted above, the "operating current" is being interpreted as the current flowing from the common drain terminal of transistors 24 and 27 into node 13) in 
As to claim 3, the claimed first and second current sources are being read on current source transistors 24 and 27 shown in figure 2 of Ali.
As to claim 6, note that transistor controller 21 is a differential amplifier circuit that controls the voltage at the gate terminal of transistor 10 in accordance with the voltage difference between its drain and source terminals.
As to claim 7, this claim is rejected using the same analysis as set forth above with regard to claim 1.

5.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawano et al, U.S. Patent No. 10,396,667.
As to claim 1, Kawano et al discloses, in figures 1 and 4,
a control circuit comprising:
a transistor controller (the combination of amplifiers 20 and 21 shown in figure 4 of Kawano et al) that controls a voltage at a gate terminal of a field effect transistor (3) in accordance with a difference in voltage between a source terminal and a drain terminal of the field effect transistor connected so that a body diode is in a forward direction (the body diode of transistor 3 will inherently be in a forward direction in accordance with the voltage drop across the drain and source terminals of transistor 3); and
a current controller (the combination of current sources 30 and 31 together with switches 35 and 36 in figure 4 of Kawano et al) that

increases the operating current when the load is heavy (again note column 15, lines 39-57, of Kawano et al which indicate that above-noted operating current will increase if the load is heavy and decrease if the load is light).
As to claim 2, note that the current controller of Kawano et al will inherently increase or reduce the operating current in response to the current flowing through transistor 3 being above or below a predetermined current value.
As to claim 3, the claimed first and second current sources are being read on current sources 30 and 31 shown in figure 4 of Kawano et al.
As to claims 4 and 5, the claimed plurality of current sources are again being read on current sources 30 and 31 shown in figure 4 of Kawano et al, note that current sources are switched in accordance with the voltage at the gate terminal of transistor 3.
As to claim 6, note that Kawano et al's transistor controller includes a differential amplifier circuit, i.e., either differential amplifier 20 or differential amplifier 21, both of which control the voltage at the gate terminal of transistor 3 in accordance with the voltage difference between its drain and source terminals, that controls the voltage at the gate terminal of transistor 3 in accordance with the voltage difference between its drain and source terminals.


Prior Art Not Relied Upon
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 1 of Jeong et al which is also seen to anticipate at least independent claims 1 and 7, i.e., the claimed transistor controller reads on differential amplifier 152, the claimed field effect transistor reads on PMOS transistor 154, and the claimed current controller reads on circuit 106 (the claimed "operating current" reads on the current flowing through resistors 142 through 150, note that this current increases or decreases in accordance with the amount of current flowing through transistor 154 and this current magnitude inherently corresponds to the load being light or heavy).


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 16, 2021